Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”), made and entered into as of February 28, 2005, by
and between DIGITAL ANGEL CORPORATION, a Delaware corporation (“Company”) and
LASSE NORDFJELD (“Executive”).

 

RECITALS

 

A.            This Agreement is being executed and delivered contemporaneously
with that certain Stock Purchase Agreement dated as of the date hereof (the
“Stock Purchase Agreement”), pursuant to which the Company will purchase all of
the issued and outstanding shares of capital stock of DSD Holding A/S, a Danish
corporation (the “DSD Holding”).

 

B.            The Executive is a founder of and the principal operating officer
of DSD Holding. DSD Holding has developed and acquired valuable information,
know-how and ideas relating to its business, all of which is regarded as
valuable confidential information. In the course of his employment with DSD
Holding, Executive has had access to and has learned certain valuable and
confidential information of DSD Holding. During such period, Executive has also
developed valuable relationships with suppliers, customers and other business
associates of DSD Holding.

 

C.            The Company desires to assure that Executive provides services to
the Company as its employee, and Executive desires to be employed by the
Company, subject to the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive, intending to be legally bound, agree as
follows:

 

1.             Employment.  The Company hereby employs Executive, and Executive
accepts such employment and agrees to perform services for the Company, for the
period and upon the other terms and conditions set forth in this Agreement.  The
Executive shall serve in the employ of the Company as President of the Animal
Applications Group, and shall serve in any other capacity in the employ of the
Company and its subsidiaries to which the Executive may from time to time be
elected or appointed.

 

2.             Term of Employment.  Unless terminated at an earlier date in
accordance with Section 9 of this Agreement, the term of Executive’s employment
hereunder shall be for an initial period of one year, commencing upon the date
hereof.  Thereafter, the term of Executive’s employment under this Agreement
shall automatically be renewed for successive additional one year terms, each of
which terms shall be added at the end of the then existing term, unless either

 

1

--------------------------------------------------------------------------------


 

party notifies the other at least 90 days prior to the expiration of the then
existing term.  Such notice, if given by either party and not withdrawn prior to
the expiration of the then existing term, shall be deemed a termination of
Executive’s employment under this Agreement.

 

3.             Position and Duties.

 

(a)           Service with Company.  During the term of Executive’s employment
with the Company, Executive agrees to perform such reasonable employment duties
as the Chief Executive and/or the Board of Directors of the Company shall assign
to him from time to time.  Executive shall be an executive officer of the
Company, Executive’s title shall be President, Animal Applications Group, and he
shall assume and discharge the responsibilities of such offices as set forth in
the Company’s Bylaws or as otherwise determined by the Company’s Chief Executive
Officer and/or Board of Directors.

 

(b)           Performance of Duties; Performance Review.  Executive agrees to
serve the Company faithfully and to the best of his ability and to devote his
full time, attention and efforts to the business and affairs of the Company
during his employment by the Company.  Executive further agrees that he shall
not engage, either directly or indirectly, in any business or other activity
which is competitive with or adverse to the interest or the business of the
Company. The ownership by Executive, as a passive investment, of less than 3% of
the outstanding shares of capital stock of any corporation listed on a national
securities exchange or publicly traded in the over-the-counter market shall not
constitute a breach of this Section 3. Executive hereby confirms that he is
under no contractual commitments inconsistent with his obligations set forth in
this Agreement.  While he remains employed by the Company, Executive may
participate in other business activities, including, without limitation,
reasonable charitable activities, personal investment activities and, if the
Executive received prior approval from the Chief Executive Officer of the
Company, serving on the board of an entity which is not competitive with or
adverse to the interest or business of the Company, so long as such activities
do not interfere with the performance of his obligations under this Agreement.

 

4.             Compensation.

 

(a)           Base Salary.  The Company agrees to pay the Executive for his
services hereunder a base salary (the “Base Salary”), which Base Salary shall be
paid in accordance with the Company’s normal payroll procedures and policies. 
Effective on the date of this Agreement, the Company shall pay to the Executive
a Base Salary of 1,200,000 Danish Krones per annum. Executive acknowledges that
the Company will withhold and deduct from such payments such amounts as are
required under applicable law to be withheld for income tax, Social Security and
other withholding purposes.

 

(b)           Performance Bonus. As additional compensation for Executive,
Executive will be eligible to receive an annual bonus up to 50% of Executive’s
Base Salary for each fiscal year (the “Bonus”), based upon criteria determined
by mutual agreement of the Board of Directors, the

 

2

--------------------------------------------------------------------------------


 

Compensation Committee of the Board and the Executive. The Bonus shall be paid
annually not later than 45 days after the completion of the Company’s fiscal
year-end audit. The Bonus shall be pro-rated for any year during which Executive
is employed for less than the full year.

 

(c)           Stock Options. As additional compensation for Executive, Executive
will receive stock options to purchase 150,000 shares of the Company’s common
stock as approved by the Board of Directors of the Company or compensation
committee of the Board.

 

(d)           Benefits.  During the term of Executive’s employment with the
Company, Executive shall be entitled to continue to participate in any of the
employee benefit and deferred compensation plans or programs of DSD Holding as
was available to Executive prior to the closing of the Stock Purchase Agreement.

 

(e)           Other Perquisites.  The Executive shall be entitled to the same
vacation, car allowance, office facilities and such other facilities and
services DSD Holding provided to the Executive prior to the closing of the Stock
Purchase Agreement.  In addition, the Company will pay or reimburse Executive
for all reasonable and necessary out-of-pocket expenses incurred by him in the
performance of his duties under this Agreement, subject to the Company’s normal
policies for expense verification. Without his consent, Executive shall not be
relocated from Denmark.

 

5.             Confidential Information.  Except as permitted by the Company’s
Board of Directors, Executive shall not divulge, furnish or make accessible to
anyone or use in any way (other than in the ordinary course of the business of
the Company) any confidential or secret knowledge or information of the Company
or DSD Holding that Executive previously acquired or will acquire during the
period of his employment by the Company, whether developed by himself or by
others, concerning any (i) trade secrets, (ii) confidential or secret designs,
processes, formulae, plans, devices or material (whether or not patented or
patentable) directly or indirectly useful in any aspect of the business of the
Company or DSD Holding, (iii) customer or supplier lists of the Company or DSD
Holding, (iv) confidential or secret development or research work of the Company
or DSD Holding, or (v) other confidential information or secret aspects of the
business of the Company or DSD Holding.  Executive acknowledges that the
above-described knowledge or information constitutes a unique and valuable asset
of the Company and represents a substantial investment of time and expense by
the Company, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company.  During the term of this Agreement,
Executive will refrain from any acts or omissions that would reduce the value of
such knowledge or information to the Company.  The foregoing obligations of
confidentiality shall not apply to any knowledge or information that (x) is now
or subsequently becomes generally publicly known in the form in which it was
obtained from the Company or DSD Holding, (y) is independently made available to
Executive in good faith by a third party who has not violated a confidential
relationship with the Company or DSD Holding, or (z) is required to be disclosed
by legal process, other than as a direct or indirect result of the breach of
this Agreement by Executive.

 

3

--------------------------------------------------------------------------------


 

6.             Ventures.  If, during Executive’s employment, Executive is
engaged in or associated with the planning or implementing of any project,
program or venture involving the Company and a third party or parties, all
rights in such project, program or venture shall belong to the Company.  Except
as approved by the Company’s Board of Directors, Executive shall not be entitled
to any interest in such project, program or venture or to any commission,
finder’s fee or other compensation in connection therewith other than the
compensation to be paid to Executive as provided in this Agreement.  Executive
shall have no interest, direct or indirect, in any vendor or customer of the
Company, unless such interest has been disclosed to and approved by the
Company’s Board of Directors.  Notwithstanding the foregoing, however, ownership
by Executive, as a passive investment, of less than 3% of the outstanding shares
of capital stock of any corporation listed on a national securities exchange or
publicly traded in the over-the counter market shall not constitute a breach of
this Section 6.

 

7.             Noncompetition Covenant.

 

(a)           Agreement Not to Compete.  During the term of Executive’s
employment by the Company and for a period of 12 consecutive months from the
date of termination of such employment (whether such termination is occasioned
by Executive or the Company) or, if employment is terminated pursuant to
Sections 9(a)(ii), 9(a)(iii), 9(a)(v) or the Executive provides notice to the
Company that he will not renew the term of employment pursuant to Section 2, for
a period of 12 consecutive months from the date of termination of such
employment or until the date the balance of the Purchase Price or Buyout
Purchase Price is paid under the Stock Purchase Agreement, whichever is latest,
Executive shall not, directly or indirectly, in any place in Denmark or North
America, engage in the business that the Company or DSD Holding has engaged in
at the time of the termination of Executive’s employment or any part of such
business, including the design, development, manufacture, distribution,
marketing, leasing or selling of animal identification systems, in any manner or
capacity, including, but not limited to, as a proprietor, principal, agent,
partner, officer, director, stockholder, employee, member of any association,
consultant or otherwise.

 

(b)           Agreement Not to Hire.  During the term of Executive’s employment
by the Company and for a period of 12 consecutive months from the date of
termination of such employment, Executive shall not, directly or indirectly,
hire, engage or solicit any person who is an employee of the Company or DSD
Holding.

 

(c)           Limitation on Covenant.  The ownership by Executive, as a passive
investment, of less than 3% of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded in the
over-the-counter market shall not constitute a breach of this Section 7.

 

(d)           Acknowledgment.  Executive agrees that the restrictions and
agreements contained in this Section 7 are reasonable and necessary to protect
the legitimate interests of the Company and that any violation of this Section 7
will cause substantial and irreparable harm to the

 

4

--------------------------------------------------------------------------------


 

Company that would not be quantifiable and for which no adequate remedy would
exist at law and accordingly injunctive relief shall be available for any
violation of this Section 7.

 

(e)           Blue Pencil Doctrine.  If the duration or geographical extent of,
or business activities covered by, this Section 7 are in excess of what is valid
and enforceable under applicable law, then such provision shall be construed to
cover only that duration, geographical extent or activities that are valid and
enforceable.  Executive acknowledges the uncertainty of the law in this respect
and expressly stipulates that this Agreement be given the construction which
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable laws.

 

8.             Work Product; Assignment of Inventions.

 

(a)           Work Product.  Executive agrees that, during the term of this
employment with the Company:

 

(i)            He will disclose promptly and fully to the Company all works of
authorship, inventions, discoveries, improvements, designs, processes, software
or any improvements, enhancements or documentation of or to the same that he
makes, works on or conceives, individually or jointly with others, in the course
of his employment by the Company or with the use of the Company’s time,
materials or facilities, in any way related or pertaining to or connected with
the present or anticipated business, development, work or research of the
Company or which result from or are suggested by any work he may do for the
Company and whether produced during normal business hours or on personal time
(collectively the “Work Product”);

 

(ii)           All Work Product of the Executive shall be deemed to be “work
made for hire” within the meaning of Section 101 of the Copyright Act and all
rights to copyright shall be vested entirely in the Company. If for any reason
the Work Product is deemed not to be “work made for hire” and its rights to
copyright are thereby in doubt, this Agreement shall constitute an irrevocable
assignment by the Executive to the Company of all right, title and interest in
the copyright of all Work Product created under this Agreement. The parties
intend that any and all copyright and other intellectual property rights in the
Work Product, including without limitation any and all rights of whatever kind
and nature now or hereafter to distribute and reproduce such Work Product in any
and all media throughout the world, are the sole property of the Company.  The
Executive hereby agrees to assist the Company in any manner as shall be
reasonably requested by the Company to protect the Company’s interest in such
legal instruments or documents as the Company shall request in order for the
Company to register the Company’s worldwide copyright and/or the Work Product
with the U.S. Copyright Office and to register and protect the Company’s
copyright or other intellectual property rights in the Work Product throughout
the world.  Likewise, the Executive hereby agrees to assist the Company by
executing such other documents and

 

5

--------------------------------------------------------------------------------


 

instruments which the Company deems necessary to enable it to evidence, perfect
and protect its rights, title and interest in and to the Work Product.

 

(iii)          Executive shall make and maintain adequate and current written
records and evidence of all Work Product, including drawings, work papers,
graphs, computer records and any other document which shall be and remain the
property of the Company, and which shall be surrendered to the Company upon
request and upon the termination of the Executive’s employment with the Company,
regardless of cause.

 

(b)           Assignment of Inventions.  Executive agrees that, during the term
of this engagement with Company, Executive may make, develop or conceive of
inventions, original works of authorship, developments, concepts, improvements
or trade secrets, whether or not patentable or registrable under copyright or
similar laws, which Executive may solely or jointly conceive or develop to
reduce to practice, or cause to be conceived of developed or reduced to practice
in connection with the Company’s business, products or research and development
or the services provided by the Executive hereunder (collectively referred to as
“Inventions”).  The term “Inventions” further includes any useful process,
composition of matter, software, machine, process, discovery, document or
improvement which relates to the business activities which Company is or may
become engaged.  Executive agrees that it will promptly make full written
disclosure to the Company, will hold in trust for the sole and exclusive right
and benefit of the Company and its nominees and hereby assigns to the Company,
or its designee, in perpetuity, all of Executive’s right, title and interest in
and to any and all Inventions, including background information necessary to
practice such Inventions.

 

(i)            Patent and Copyright Registrations.  Company and its nominees
shall have the right to use and apply for common law and statutory protections
of such Inventions in any and all countries and jurisdictions.  Furthermore,
Executive agrees to assist the Company, or its designee, any copyrights,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries and jurisdictions, including the disclosure to the
Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments and all other
instruments which the Company shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive right, title and
interest in and to such Inventions, including all rights associated with works
of authorship throughout the world, any copyrights, patents, mask work rights,
trade secrets or other intellectual property rights relating thereto or
analogous to those set forth herein.  Executive further agrees that his
obligation to execute or cause to be executed, when it is in his power to do so,
any such instrument or papers shall continue after the termination of this
Agreement.  If the Company is unable, for any reason, to secure Executive’s
signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Inventions or original works
of authorship assigned to the Company as above, then Executive hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as Executive’s agent and attorney in

 

6

--------------------------------------------------------------------------------


 

fact, to act for and in Executive’s behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by Executive.  The foregoing
rights shall also apply to any divisions, continuations, renewals, reissues and
extensions of the foregoing, as applicable, now existing or hereafter filed,
issued or acquired.

 

(ii)           Inventions Retained and Licensed.  Executive has attached hereto,
as Exhibit A, a list describing all inventions, original works of authorship,
developments, improvements and trade secrets which were made by Executive prior
to his engagement with the Company, which belong to Executive, which relate to
the Company’s business, products or research and development, and which are not
assigned to the Company hereunder (collectively referred to as “Prior
Inventions”); or, if no such list is attached, Executive represents that there
are no such Prior Inventions.  If in the course of Executive’s engagement with
the Company, Executive incorporates into any inventions, improvement,
development, product, copyrightable material or trade secret any invention,
improvement, development, concept, discovery or other proprietary information
owned by Executive or in which Executive has an interest, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license to make, have made, modify, use and sell such item as part of
or in connection with such product, process or machine.

 

(iii)          Inventions Assigned to the United States.  Executive agrees to
assign to the United States government all of Executive’s right, title, and
interest in and to any and all Inventions whenever such full title is required
to be in the United States by a contract between the Company and the United
States or any of its agencies.

 

(iv)          Maintenance of Records.  Executive agrees to keep and maintain
adequate and current written records of all Inventions made by it (solely or
jointly with others) during the term of his engagement with the Company.  The
records will be in the form of notes, sketches, drawings and any other format
that may be specified by the Company.  The records will be available to and
remain the sole property of the Company at all times.

 

9.             Termination of Employment.

 

(a)           Grounds for Termination.  Executive’s employment shall terminate
prior to the expiration of the initial term set forth in Section 2 or any
extension thereof in the event that at any time:

 

(i)            Executive shall die;

 

(ii)           Executive:

 

7

--------------------------------------------------------------------------------


 

(x)            has engaged in willful and material misconduct, including fraud
or embezzlement; or conviction of a felony or a gross misdemeanor; or has
engaged in gross neglect of his duties as an officer or employee of the Company;
or has committed any act or omission which materially injures the financial
condition or business reputation of the Company or any of its subsidiaries or
affiliates; or

 

(y)           has breached this Agreement in any material respect, which breach
is not cured by Executive or is not capable of being cured by Executive within
30 days after written notice of such breach is delivered to Executive.

 

(iii)          The Board of Directors shall determine that Executive has failed,
by reason of illness, incapacity or disability, to render services of the
character contemplated by this Agreement for at least 180 days during any
360-day period;

 

(iv)          The Board of Directors shall terminate Executive’s employment
other than pursuant to clause (ii) above, not including delivery of a notice of
nonrenewal given by the Company pursuant to Section 2 of this Agreement; or
Executive terminates his employment for “Good Reason.”  For purposes of this
Agreement, “Good Reason” means a material breach of this Agreement by the
Company not caused by Executive (including, without limitation, a material
reduction in Executive’s duties or responsibilities without Executive’s consent,
or a material diminution in the compensation or benefits payable to Executive) 
which breach has not been cured within 15 days after written notice thereof by
the Executive to the Company; or

 

(v)           The Executive shall terminate his employment other than for Good
Reason.

 

(b)           Entitlement to Accrued Compensation.  If Executive’s employment is
terminated by the Company pursuant to Section 9(a)(ii) or by the Executive
pursuant to Section 9(a)(v), Executive’s rights to pay and benefits shall cease
on the date his employment under this Agreement terminates, and he shall be paid
all accrued Base Salary, any unpaid Bonus due under Section 4(b), any vested
deferred compensation (other than pension plan or profit-sharing plan benefits,
which will be paid in accordance with the applicable plan), any other benefits
then due under Section 4(d) of this Agreement, accrued vacation pay, and any
appropriate business expenses incurred by the Executive in connection with his
duties hereunder, all to the effective date of termination (collectively, the
“Accrued Compensation”), but no other compensation or reimbursement of any kind
shall be owed to the Executive by the Company.

 

(c)           Entitlement to Accrued Compensation Upon Death.  If Executive’s
employment is terminated pursuant to Section 9(a)(i), Executive’s rights to pay
and benefits shall cease on the last day of the month in which his death occurs,
and his personal representative shall be

 

8

--------------------------------------------------------------------------------


 

paid all Accrued Compensation up to and including such date, but no other
compensation or reimbursement of any kind shall be owed to the Executive’s
estate by the Company.

 

(d)           Entitlement to Accrued Compensation Upon Disability.  If
Executive’s employment is terminated by the Company pursuant to Section
9(a)(iii) upon a 90 day prior written notice to the Executive, Executive’s
rights to pay and benefits shall cease on the last day of the 90 day termination
notice, and he shall be paid all Accrued Compensation (less any payments
received by Executive from any disability income insurance policy provided to
him by the Company) up to and including such date, but no other compensation or
reimbursement of any kind shall be owed to the Executive by the Company.

 

(e)           Salary Continuation.  If Executive’s employment is terminated by
the Company pursuant to
Section 9(a)(iv), or by the Executive for Good Reason pursuant to Section
9(a)(iv), the Company shall pay to the Executive all Accrued Compensation to the
effective date of termination, and the Company shall continue to pay to
Executive his then effective Base Salary and shall continue to provide all
benefits to Executive pursuant to Section 4(d) for the remainder of the then
existing term of this Agreement. No deduction shall be made by the Corporation
under this Section for any compensation earned by the Executive from any other
employment or for any other monies otherwise received by the Executive
subsequent to termination of employment hereunder. In addition, if Executive’s
employment is terminated pursuant to Section 9(a)(iv), the Shareholders (as
defined in the Stock Purchase Agreement) shall have the right to demand that the
Company pay the Buyout Purchase Price as provided under paragraph 1.3.3 of the
Stock Purchase Agreement.

 

(f)            Release.  The payment of any amounts to Executive under
Section 9(b) through Section 9(e) or otherwise after termination of Executive’s
employment with the Company shall be conditioned upon the Company receiving a
full and complete release from Executive of any current or future claims
Executive may have against the Company, its officers and directors and other
Company affiliates other than (i) those current and specific claims identified
on a list the Executive provides to the Company along with the signed release
(the “List”), (ii) with respect to the payment of amounts specifically provided
for herein, (iii) pursuant to rights of indemnification under the Company’s
Certificate of Incorporation or by-laws or (iv) pursuant to the terms of any
employee benefit plan of the Company in which Executive is a participant.  If
the Company requires that Executive provide the release discussed in the prior
sentence as a condition to making any payments hereunder, and if Executive
delivers such a release, then the Company shall also be required to give to
Executive a full and complete release of any current or future claims the
Company may have against Executive other than under Sections 5, 6, 7, 8 and 9(g)
of this Agreement and in connection with those claims provided on the List.

 

(g)           Surrender of Records and Property.  Upon termination of his
employment with the Company, Executive shall deliver promptly to the Company all
records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof that relate in
any way to the business, products, practices or techniques of the Company, and
all other property, trade secrets and confidential information of the Company,
including, but not

 

9

--------------------------------------------------------------------------------


 

limited to, all documents that in whole or in part contain any trade secrets or
confidential information of the Company, which in any of these cases are in his
possession or under his control.

 

10.           Change of Control.  Notwithstanding any other provision of this
Agreement, should a Change of Control (as defined below) occur, Executive, at
his sole option and discretion, may terminate his employment under this
Agreement at any time within one year after such change of control upon 15 days
notice.  In the event of such termination, Company shall pay to Executive a
severance payment equal to the amount described in section 9(e) as the base
amount as defined in Section 280G(b)(3)  of the Internal Revenue Code of 1986,
as amended (“Code”)  minus $1.00 which shall be payable no later than one month
after the effective date of the Executive’s termination of employment. In
addition, in the event of a Change of Control, all outstanding stock options
held by Executive shall become fully exercisable (to the extent not already
exercisable).  For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred if (a) any “person” or “group” (within the meaning of
Sections 13 (d) and 14(d)(2) of the Exchange Act of 1934 (the “1934 Act”), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of more than 33-1/3 of the
then outstanding voting stock of the Corporation; or (b) at any time during any
period of three consecutive years, individuals who at the beginning of such
period constituted the Board of Directors (and any new director whose election
by the Board or whose nomination for election by the Corporation’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority thereof; or (c) the stockholders of the
Corporation approve a merger or consolidation of the Corporation with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 80% of the combined
voting power of the voting securities of the Corporation or such surviving
entity outstanding immediately after such merger or consolidation.

 

11.           Remedies.

 

(a)           Remedies.  Executive acknowledges that it would be difficult to
fully compensate the Company for damages resulting from any breach by him of the
provisions of Sections 5, 6, 7, 8 and 9(g) of this Agreement.  Accordingly, in
the event of any actual or threatened breach of such provisions, the Company
shall (in addition to any other remedies it may have) be entitled to temporary
and/or permanent injunctive and other equitable relief to enforce such
provisions, and such relief may be granted without the necessity or proving
actual damages.

 

(b)           Arbitration.  Except for disputes arising under Sections 5, 6, 7,
8 or 9(g) hereof, all disputes arising under this Agreement shall be submitted
for final and binding arbitration to an internationally recognized arbitrator
located in England, not affiliated with either the Company, DSD Holding or the
Executive.  The decision of the arbitrator shall be final and binding, and any

 

10

--------------------------------------------------------------------------------


 

court of competent jurisdiction may enter judgment upon the award.  All fees and
expenses of the arbitrator shall be paid by the party whose position is not
upheld by the arbitrator.  The arbitrator shall have jurisdiction and authority
to interpret and apply the provisions of this Agreement and relevant federal,
state and local laws insofar as necessary to the determination of the dispute
and to remedy any breaches of the Agreement and/or applicable laws, but shall
not have jurisdiction or authority to award punitive damages or alter in any way
the provisions of this Agreement.  The arbitrator shall have the authority to
award attorneys fees and costs to the prevailing party.  The parties agree that
this arbitration provision shall be in lieu of any claims procedure which may be
required under US federal law.

 

12.           Miscellaneous.

 

(a)           Governing Law.  All matters relating to the interpretation,
construction, validity and enforcement of this Agreement shall be governed by
the internal laws of the State of Minnesota without giving effect to any choice
or conflict of law provision or rule (whether of the State of Minnesota or any
other jurisdiction) that would cause the application of laws of any jurisdiction
other than the State of Minnesota.

 

(b)           Entire Agreement.  This Agreement contains the entire agreement of
the parties relating to the subject matter hereof and supersedes all prior
agreements and understandings with respect to such subject matter, and the
parties hereto have made no agreements, representations or warranties relating
to the subject matter of this Agreement which are not set forth herein.

 

(c)           Amendments.  No amendment or modification of this Agreement shall
be deemed effective unless made in writing and signed by the parties hereto.

 

(d)           No Waiver.  No term or condition of this Agreement shall be deemed
to have been waived, nor shall there be any estoppel to enforce any provisions
of this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought.  Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived, and shall not constitute a waiver
of such term or condition for the future or as to any act other than that
specifically waived.

 

(e)           Other Employment or Consulting Agreements.  Executive represents
and warrants that (i) Executive has terminated all other employment or
consulting agreements he has previously entered into and (ii) neither Executive
nor any entity which previously employed the Executive has any obligations under
such agreements following their termination.

 

(f)            Assignment.  This Agreement shall not be assignable, in whole or
in part, by either party without the written consent of the other party, except
that the Company may, without the consent of Executive, assign its rights and
obligations under this Agreement to any corporation, firm or other business
entity with or into which the Company may merge or consolidate, or to which the
Company may sell or transfer all or substantially all of its assets, or of which
50% or more of the

 

11

--------------------------------------------------------------------------------


 

equity investment and of the voting control is owned, directly or indirectly,
by, or is under common ownership with, the Company.  After any such assignment
by the Company, the Company shall be discharged from all further liability
hereunder, and such assignee shall thereafter be deemed to be the Company for
the purposes of all provisions of this Agreement, including this Section.

 

(g)           Counterparts.  This Agreement may be executed in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.

 

(h)           Severability.  Subject to Section 7(e), to the extent any
provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted herefrom and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.

 

(i)            Captions and Headings. The captions and paragraph headings used
in this Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

 

(j)            Payments to Executive. Unless otherwise specified, all amounts
payable to the Executive shall be paid in Danish Krones.

 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date set forth in the first paragraph.

 

 

DIGITAL ANGEL CORPORATION

 

 

 

 

 

By

/s/ James P. Santelli

 

 

 

James P. Santelli

 

 

Its: Vice President, Finance and

 

 

Chief Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Lasse Nordfjeld

 

 

Lasse Nordfjeld

 

12

--------------------------------------------------------------------------------